Citation Nr: 0917249	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-33 266	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a shell fragment wound to the left shoulder, 
with retained shrapnel.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 
1945, with a second period of service from October 1946 to 
March 1950.  He was awarded the Combat Infantry Badge and the 
Purple Heart Medal with Oak Leaf Cluster, among other 
decorations for his combat service in the European Theater of 
Operations.

The Veteran presented sworn testimony in support of his 
appeal during a videoconference hearing held before the 
undersigned Acting Veterans Law Judge in July 2008.

A motion to advance the Veteran's appeal on the docket of the 
Board of Veterans' Appeals (Board) was granted in July 2008.  
The appeal has received expedited treatment since that time.

In an August 2007 statement and again during the July 2008 
hearing, the Veteran complained that the VA has not 
recognized or addressed his "other wounds" related to his 
combat service during World War II.  Review of the file shows 
that service connection has been granted for scars on the 
left iliac crest, the left scapula, and on his hand; each 
scar is rated as 0 percent disabling.  Increased ratings were 
most recently denied in a decision of June 2006, with which 
the Veteran did not express disagreement.  As his recent 
statements may reasonably be interpreted as new claims for 
increased ratings, such claims are referred to the RO for 
appropriate action.  Additionally, we note that a recent VA 
medical screening was positive for combat-related PTSD.  We 
interpret this VA medical record in conjunction with his 
recent statements as an inferred claim for entitlement to 
service connection for PTSD and refer this claim to the RO, 
as well.

In an August 2008 Remand, the Board remanded the Veteran's 
appeal for additional evidentiary development.  
Unfortunately, as explained below, the requested development 
was not fully completed, and the matter must be remanded 
again.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action on his part is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has recently refined its interpretation of the 
pertinent statutes which require notice to claimants of what 
type of evidence may substantiate claims.  Regarding a claim 
for an increased disability rating, VA must notify the 
Veteran that the evidence required to substantiate the claim 
includes evidence demonstrating a worsening or increase in 
the severity of the disability and the effect that worsening 
has on the claimant's employment and daily life, general 
notice that a disability rating is determined by application 
of the relevant Diagnostic Code, of criteria required under 
the applicable Diagnostic Code or under alternate Diagnostic 
Codes which would not be satisfied if the claimant 
demonstrated a noticeable worsening and effects of such 
worsening on employment and daily life, and of the types of 
medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the Veteran 
has not received the sort of specific notice required by 
Vasquez.  

Review of the Veteran's service medical records shows that he 
sustained two separate injuries in the area of his left 
shoulder, left side, and his back, during combat in 1944.  In 
January 1944, he was injured in his back and left shoulder by 
a grenade explosion, resulting in multiple small pieces of 
shrapnel becoming embedded in his left shoulder, and in a 
fracture of the left scapula and one of his ribs.  The wounds 
were debrided and some of the foreign bodies were removed 
during surgery, but not all, as X-rays confirmed the presence 
of several small metallic fragments.  After recovery, he 
returned to the battlefield and was again wounded in action 
in June 1944, sustaining a shell fragment wound in the left 
iliac region.  Again the wound was debrided and a larger 
piece of shrapnel was removed by surgery.  It does not appear 
that any metallic fragments from this injury were retained in 
the body.  

We note for purposes of context that the Veteran sustained a 
third shrapnel wound in his left hand in November 1944.  
However, no appeal as to this injury is before the Board.

In the Board's prior remand, we noted that the Veteran is 
currently rated only for residual injury to Muscle Group II 
and for the related scar.  In light of the medical evidence 
showing a fractured rib and left scapula, consideration of a 
disability rating for the bony residuals of injury is also 
appropriate.  In fact, during a 1955 surgery, a portion of a 
rib containing shrapnel was removed.  However, medical 
evaluation of any bony injury residuals has not been 
accomplished for many years.  Therefore, upon remand, the 
Board requested that a comprehensive examination, including 
X-ray studies be performed to ascertain the presence of any 
current bone involvement.  Although a medical examination was 
conducted, the examiner commented only upon the Veteran's 
musculature residuals and did not identify whether any 
fracture residuals currently exist.  Furthermore, despite a 
specific request, no X-ray studies were performed in 
conjunction with the examination.  

As was pointed out in the prior remand, X-ray evidence of 
shrapnel residuals is important in the context of assigning 
the proper rating for the Veteran's muscle residuals as well 
because governing regulation provides that X-ray evidence 
showing a muscle with minute multiple scattered foreign 
bodies indicating intramuscular trauma and explosive effects 
of the missile will support a finding of severe disability 
involving that muscle or muscle group.  38 C.F.R. 
§ 4.56(d)(4).  Therefore, upon remand, the presence and 
location of any retained foreign bodies must be verified.  

Thus, although the Board greatly regrets the necessity for 
another remand in this case, especially in light of the 
Veteran's advancing age, we find that we cannot render a 
decision at this time, because the medical evidence as it 
stands currently is insufficient to reach an accurate rating 
of this complex disability.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Furthermore, the RO is required to 
fully complete the development ordered by the Board.  Stegall 
v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall provide the Veteran 
with a letter that:  informs him of the 
information and evidence not of record 
that is necessary to substantiate his 
claim; informs him of the information and 
evidence that VA will seek to provide; 
informs him of the information and 
evidence he is expected to provide; 
advises him of the criteria for 
establishing a disability rating and 
effective date of award; notifies him 
that, to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
service-connected disabilities currently 
on appeal, the effect that worsening has 
on his employment and daily life; 
provides him with the appropriate 
Diagnostic Codes for rating his service-
connected disability; and notifies him 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

2.  The Veteran should be afforded a VA 
radiological examination to obtain X-ray 
studies of his left shoulder and back 
areas, to include the area of the 7th rib 
and the left scapula.  All bony injury 
residuals should be clearly described, 
and all shrapnel/metallic fragments 
should be clearly described, to include 
whether they are embedded in bone or 
muscle tissue.  The exact bone(s) and 
muscle(s) involved should be specifically 
identified to the extent possible.  If 
the interpreting radiologist deems that 
additional testing of any kind would be 
helpful to fully understand the Veteran's 
shrapnel and shell fragment wound 
residuals, such testing should be 
accomplished.  The complete rationale for 
all opinions expressed in the report 
interpreting the radiological findings 
must be fully explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  Any additional 
evidentiary development which may become 
apparent should be performed at this 
point, to include additional medical 
examination and/or opinion as necessary.  
In reviewing the Veteran's appeal, the RO 
must carefully correlate the Veteran's 
actual impairment with the rating 
schedule, considering all potential 
ratings for bony injury residuals and 
muscular injury residuals.  The complete 
rationale for all decisions made must be 
fully explained to promote appellate 
review.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

